Title: To George Washington from Fairfax Independent Company, 25 April 1775
From: Fairfax Independent Company
To: Washington, George



Sir
Alexandria April 25. 1775

We are under some doubt whether we did not agree at the last meeting to take the Fashion of the Hunting Shirt Cap & Gaiters from you, and shall be glad to be informed by the return of Mr Johnson whether you Intend to send yours up that we may get the fashion, or that you will give your direction about the same. We are Sir very respectfully Your Most Obedt ⟨St⟩

James Hendricks
Geo. Gilpin
Robt H. Harrison

